Title: To James Madison from William Kirkpatrick, 9 February 1802 (Abstract)
From: Kirkpatrick, William
To: Madison, James


9 February 1802, Málaga. Transmits a copy of his letter of 7 Jan. and its enclosures. Is pleased to announce order from Madrid that all U.S. vessels be immediately admitted to pratique on submission of attestation from Spanish consul at port of embarkation that no contagion prevails there. Consequently, it is “absolutely necessary the Captains of Merchant Vessels coming to Spain, should be provided with that Document.” Assumes this order resulted from “our Ministers fresh Remonstrances to the Court of Spain, with the certified Copy of a Bill of Health, legalised by the Spanish Consul in New York, which I forwarded to him.” Has heard nothing more from Commodore Dale. Essex arrived on 3 Feb. for supply of spirits, vinegar, and other articles and left 8 Feb. for Gibraltar “to procure Provisions out of the Store Ship, that I received Information had Just got in there from Baltimore.” Essex will also observe movements of Tripolitan cruiser whose captain has recently arrived at Tetuán with an order from the emperor at Fès for men and provisions.
 

   RC (DNA: RG 59, CD, Málaga, vol. 1). 2 pp. Printed in National Intelligencer, 5 Apr. 1802.


   A full transcription of this document has been added to the digital edition.
